DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendments
	Applicant has made the following amendments to the claims:
Claim 1: Replaced “control of thrips” with “decreasing a number of thrips” as well as a new limitation to the microbial insecticide in the form of dried solid granules.
Claim 3: Canceled
Claim 4: Dependency changed from claim 3 to claim 1 and a new recitation of the form of dried solid granules. 
Claim 5: Dependency changed from claim 3 to claim 1 and replaced “which is applied to soil” to instead read “which is suitable for use in soil”. 
Claim 6: Replaced “control of thrips” with “decreasing a number of thrips” and removed the word “pest” from the limitation “insect pest”.
Claim 7:  Replaced “…which is applied to soil” to instead read “which is suitable for use in soil”.

Claim Status
	Claim 3 is canceled. Claims 1-2 and 4-7 are currently pending. 

Specification
	The objections of record have been overcome by Applicant’s amendment to the specification and abstract filed 01/26/2022.

Claim Objections
Claim 2 is objected to because of the following informalities:  The claim recites “Thrips tabaci Lindeman” in line 2. Lindeman is the variant name and should therefore not be italicized. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


RE: Rejection of claims 1, 2, and 6 under 35 U.S.C. § 101 because the claimed invention is directed to a natural phenomenon (product of nature) without significantly more
	Applicant traverses the rejection of record by amending claim 1 to recite the feature “wherein the microbial insecticide is in the form of dried solid granules”. The amendment to claim 1 originated from claim 3 which was not previously rejected under 101, hence Applicant requests withdrawal of the rejection.  
	The rejection under 35 U.S.C. § 101 for an invention directed to a natural phenomenon (product of nature) without significantly more has been withdrawn for claims 1, 2, and 6 due to amendment. Although the rejection of record has been withdrawn due to incorporation of limitations from a claim which was not previously rejected under 35 U.S.C. 101, reconsideration of the claims has led to the determination that the limitation “dried solid granules” does not make the claims subject matter eligible. The drying process to obtain the dried solid granules involves drying the Beauveria bassiana at room temperature (specification, page 13, paragraph 1). Therefore, it is possible for this drying process 

New grounds of rejection
Claims 1-2 and 4-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a law of nature and natural phenomenon without significantly more. 
The instant claims recites laws of nature and natural phenomena. These judicial exceptions (JEs) are not integrated into a practical application and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception as explained below: 
Subject Matter Eligibility Guidance
A three-step inquiry has been established to determine subject matter eligibility under 35 U.S.C. 101, in accordance with MPEP § 2106:
Step (1). Is the claim directed to a process, machine, manufacture, or composition of matter?
Step (2A). Is the claim directed to a law of nature, natural phenomenon (product of nature), or an abstract idea?
Prong 1 – Does the claim recite a law of nature, natural phenomenon, or an abstract idea?
Product of Nature Definition
When a law of nature or natural phenomenon is claimed as a physical product, the courts have often referred to the exception as a "product of nature". See Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 580, 106 USPQ2d 1972, 1975 (2013); University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 758-59, 113 USPQ2d 1241, 1243 (Fed. Cir. 2014). As explained in those decisions, products of nature are considered to be an exception because they tie up the use of naturally occurring things, but they have been labeled as both laws of nature and natural phenomena. See Myriad Genetics, Inc., 569 U.S. at 590-91, 106 USPQ2d at 1979.
The Markedly Different Characteristics Analysis
The first step in the analysis is to select the appropriate counterpart to the nature-based product. When the nature-based product is derived from a naturally occurring thing, then the naturally occurring thing is the counterpart (i.e. naturally occurring Beauveria bassiana ERL836 strain). See MPEP § 2106.04(c)(II)(A).
The second step in the analysis is to identify appropriate characteristics to compare. Appropriate characteristics must be possessed by the claimed product, because it is the claim that must define the invention to be patented. Cf. Roslin, 750 F.3d at 1338, 110 USPQ2d at 1673. See MPEP § 2106.04(c)(II)(B). For this analysis, the ability to decrease a number of thrips is an appropriate characteristic.
The final step in the markedly different characteristics analysis is to compare the characteristics of the claimed nature-based product to its naturally occurring counterpart in its natural state, in order to determine whether the characteristics of the claimed product are markedly different. See MPEP § 2106.04(c)(II)(C).
Prong 2 – If the claim recites a judicial exception, does it recite additional elements that integrate the judicial exception into a practical application?
Limitations that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field. See MPEP § 2106.05(a).
Applying the judicial exception with, or by use of, a particular machine. See MPEP § 2106.05(b).
Effecting a transformation or reduction of a particular article to a different state or thing. See MPEP § 2106.05(c).
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition. See MPEP § 2106.05(d).
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See MPEP § 2106.05(e).
Step (2B). If the recited judicial exception is not integrated into a practical application, does the claim recite additional elements that amount to significantly different than the judicial exception such that they provide an inventive concept? This step includes evaluation of the same considerations under Step (2A), Prong 2, as well as two additional considerations:
Adding a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; and
Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Analysis
	Step (1)(direction to a process, machine, manufacture, or composition of matter): 
	Claims 1-2 are directed to a composition of matter, which is a statutory category.
	Claims 6-7 are directed to a process, which is a statutory category.
	Therefore the answer to this step for claims 1-2 and 4-7 is yes.
	Step (2A): 
	Prong 1 (recitation of a law of nature, natural phenomenon, or an abstract idea): 
Beauveria bassiana found in soil.
	Claims 1-2 are directed to a composition comprising Beauveria bassiana ERL836 or a spore thereof. There is no evidence in the disclosure that the Beauveria bassiana ERL836 was a product of genetic manipulation. Applicant teaches that the Beauveria bassiana ERL836 was “isolated” (specification, page 6, paragraph 3). It is therefore considered that the Beauveria bassiana ERL836 is a product of nature. 
	Claim 4 is directed to a composition comprising Beauveria bassiana ERL836 in the form of dried solid granules obtained by incubation in a solid culture medium. There is no evidence that incubation of Beauveria bassiana ERL836 on millet, white rice, wheat bran, Italian millet, sorghum, and a combination thereof confers a dried solid granule which is significantly different from the naturally dried B. bassiana.
	Claim 5 is directed to a composition comprising Beauveria bassiana ERL836 which is suitable for use in soil. The instant claim is drawn to the intended use of the composition, there are therefore no limitations which would cause this composition to be markedly different from naturally occurring Beauveria bassiana.
	Claims 6-7 are processes of using the Beauveria bassiana ERL836 and therefore also recite the product of nature. The process of using the Beauveria bassiana ERL836 is considered to be directed to a product of nature because the process merely recites a step of applying the composition to its natural habitat. The position that Beauveria bassiana ERL836 exists naturally in soil is supported by Kim et al. (KR 20150113255 A; machine translation) which teaches Beauveria bassiana ERL836 was isolated from soil ([0018, 0048]) and Gouli et al. (Insects, 2013, Vol. 4, pages 631-645) which teaches that Beauveria bassiana has been isolated from thrips in forest soils (Table 2).
	Therefore the answer to this prong for claims 1-2 and 4-7 is yes.
	Prong 2 (recitation of additional elements that integrate the JE into a practical application):
Beauveria bassiana ERL836 has “very excellent spore-forming ability” (specification, page 7, paragraph 2) and the solid granule is produced by growth on a solid medium and drying at room temperature for one day (specification, page 13, paragraph 1). It is therefore considered that the naturally occurring Beauveria bassiana ERL836 can naturally take this form after growth in a room temperature environment. Furthermore, there is no evidence in the specification that drying at room temperature for one day causes the instantly claimed composition to possess markedly different characteristics from a naturally produced solid granule of Beauveria bassiana (i.e. the non-dried form). 
Claim 2 does not recite additional elements which integrate the JE into a practical application.
Claims 6-7 recite “applying the microbial insecticide defined in claim 1 to an insect, a habitat thereof, a plant to be protected from the insect, or soil”. This additional element is not considered integration of the JE into a practical application as it is merely drawn to introducing Beauveria bassiana ERL836 into its natural environment to perform its natural activity. The position that Beauveria bassiana ERL836 exists naturally in soil is supported by Kim et al. (KR 20150113255 A; machine translation) which teaches Beauveria bassiana ERL836 was isolated from soil ([0018, 0048]) and Gouli et al. (Insects, 2013, Vol. 4, pages 631-645) which teaches that Beauveria bassiana has been isolated from thrips in forest soils (Table 2).
Therefore the answer to this prong for claims 1-2 and 4-7 is no.
	Step (2B)(recitation of additional elements that amount to significantly different than the JE such that they provide an inventive concept): 
	Each claim recites the additional element of “the form of dried solid granules”. Drying of Beauveria bassiana is well-known and routine in the art. Drying spores of a fungus like Beauveria bassiana is a known means for producing spore powder suitable for field application as shown by Posada-Flórez (Journal of Insect Science, 2008, Vol. 8, Article 41, pages 1-13) which teaches the advantageous effects on moisture content and pathogenicity of air drying Beauveria bassiana (Figure 2, Tables 1 and 4).
	Therefore, the answer to step (2B) for claims 1-2 and 4-7 is no.
Conclusion
Claims 1-2 and 4-7 are directed to a judicial exception and do not qualify as eligible subject matter under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


RE: Rejection of claims 1-7 under 35 U.S.C. § 112(b) for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.
	Applicant has amended the claims to recite “decreasing a number” rather than the indefinite term “control”. The rejection under 35 U.S.C. 112(b) for the indefinite term “control” has therefore been withdrawn for claims 1-2 and 4-7. The rejection of record for claim 3 has been rendered moot by cancelation. 


New grounds of rejection
	Claims 1-2 and 4-7 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement. The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
	The specification lacks complete deposit information for the deposit of Beauveria bassiana ERL836, said strain being deposited at the Korean Culture Center of Microorganisms under accession number KCCM11506P. Because it is not clear that the properties of these strains are known and publicly available or can be reproducibly isolated from nature without undue experimentation and because the best mode disclosed by the specification requires the use of this specific strain, a suitable deposit for patent purposes is required. 
Applicant’s receipt for deposit under the Budapest Treaty was received on 10/03/2019. However, if the deposit has been made under the provisions of the Budapest Treaty, filing of an affidavit or declaration by applicant or assignees or a statement by an attorney of record who has authority and control over the conditions of the deposit over his or her signature and registration number stating that the deposit has been accepted by an International Depository Authority under the provisions of the Budapest Treaty and that all restrictions upon public access to the deposit will be replaced if viable samples cannot be dispensed by the depository is required. This requirement is necessary when deposits are made under the provisions of the Budapest Treaty as the Treaty leaves this specific matter to the discretion of each State. Amendment of the specification to recite the date of the deposit and the complete name and full street address of the depository is required.
In addition, a deposit of the biological material that is capable of self-replication either directly or indirectly must be viable at the time of the deposit and during the term of deposit. Viability may be 
Applicant's attention is directed to In re Lundak, 773 F.2d. 1216, 227 USPQ 90 (CAFC 1985) and 37 CFR § 1 .801-1 .809 for further information concerning deposit practice.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


RE: Rejection of claims 1-4 under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (KR 20150113255 A; machine translation).
	Applicant argues that amendment of claim 1 to recite “[a] microbial insecticide for decreasing a number of thrips, comprising Beauveria bassiana ERL836 strain (KCCM11506P) or a spore thereof as an active ingredient, wherein the microbial insecticide is in the form of dried solid granules” is neither anticipated nor obvious over the cited references for many reasons.
First, Applicant argues that Kim teaches control of rice insect pests but fails to disclose anything with respect to thrips, nor any pesticidal activity against thrips by Beauveria bassiana ERL836 (KCCM11506P). Applicant is reminded that the rejection of record interprets the limitation “…for control of thrips” (amended to “for decreasing a number of thrips”) to be the intended use of the composition which does not impart any particular structure on the claimed composition. Therefore, the instantly claimed composition is anticipated by Kim due to its structure, not its use.
Second, Applicant argues that the microbial insecticide of claim 1 has unexpected and superior effects against thrips. Applicant supports this assertion with Table 3 of the specification which shows Beauveria bassiana ERL836 (“Inventive insecticide treatment group”) and Beauveria bassiana GHA (“Comparison group”). Applicant's argument has been considered but is not persuasive as Table 3 is drawn to a comparison of different Beauveria bassiana strains rather than the dried solid granule versus non-dried solid granule.
Lastly, Applicant argues that the formulation of dried solid granule is advantageous in terms of storage stability than the non-dried solid culture formation or liquid formulation. Applicant asserts that the non-dried solid culture or liquid formulation of Kim has difficulty in controlling moisture and the liquid formulation has less economic efficiency and requires more storage space. Applicant's argument has been considered but is not persuasive as there is no evidence presented that drying a solid granule at room temperature for one day imparts the asserted characteristics. 
Due to amendment of claim 1, the rejection of record is withdrawn for claims 1, 2, and 4. The rejection for claim 3 has been rendered moot by cancellation.

Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

RE: Rejection of claim 5 under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (KR 20150113255 A; machine translation) or, in the alternative, under 35 U.S.C. 103 as obvious over Kim et al. (KR 20150113255 A; machine translation) in view of Beattie et al. (Primordial Enemies: Fungal Pathogens in Thrips Societies).
With respect to the rejection under 35 U.S.C 102(a)(1), Applicant did not argue the rejection of record with respect to the limitation “solid granules” as originally presented in claims 3 and 5 and instead amended claim 5 to depend from a recitation of “dried solid granule”. 
Applicant is reminded that the rejection of record interpreted the limitation “applied to soil” to be the intended use of the composition which does not impart any particular structure on the claimed composition. Therefore, the instantly claimed composition was anticipated by Kim due to its structure, not its use. Applicant did not argue the rejection under the alternative interpretation of claim 5 as a process involving the method step of “applied to soil”.
Due to amendment of claims 1 and 5, the rejection of record is withdrawn. 
With respect to the rejection under 35 U.S.C 103, Applicant argues that Beattie’s teaching of Beauveria bassiana occurring naturally with thrips and being considered sufficiently lethal to be a biological control agent is based on an erroneous interpretation of Yamoah et al. (Reference #19 of Beattie et al.). Applicant’s arguments have been fully considered and are persuasive as the Examiner agrees that the statement made by Beattie was not supported by the Yamoah et al. reference. Therefore, the rejections have been withdrawn. However, upon further consideration of the prior art, a new ground of rejection is made over Kim et al. in view of Posada-Flórez.

Claim Rejections - 35 USC § 103
RE: Rejection of claims 6 and 7 under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR 20150113255 A; machine translation) in view of Beattie et al. (Primordial Enemies: Fungal Pathogens in Thrips Societies).
First, Applicant argues that the instantly claimed methods are not obvious over the teaching of Kim as Applicant claims it is known that physical eradication of thrips is almost impossible. Applicant argues that the methods of eradicating insect pests are different than those required to eradicate thrips and it is not common to expect that a particular strain which has pesticidal effect against rice insect pests will similarly have pesticidal effect against thrips. This argument has been fully considered but is not convincing as Kim discloses the use of the Beauveria bassiana ERL836 against a list of rice insect pests ([0024]) but also suggests its use in all horticultural pests, water pests and the like ([0023]).
Second, Applicant argues that Beattie’s teaching of Beauveria bassiana occurring naturally with thrips and being considered sufficiently lethal to be a biological control agent is based on an erroneous interpretation of Yamoah et al. (Reference #19 of Beattie et al.). Applicant’s arguments have been fully considered and are persuasive as the Examiner agrees that the statement made by Beattie was not supported by the Yamoah et al. reference. Therefore, the rejection has been withdrawn.  However, et al. in view of Posada-Flórez; further in view of Zahn et al.

New grounds of rejection
Claims 1-2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR 20150113255 A; machine translation) in view of Posada-Flórez (Journal of Insect Science, 2008, Vol. 8, Article 41, pages 1-13).
Regarding claim 1, as discussed in the previous office action, Kim teaches a composition comprising Beauveria bassiana ERL836 strain or its spores (KCCM11506P) for controlling insect pests ([0010-0011], [0015-0017]; claims 1-3). The limitation “for decreasing a number of thrips” recited in lines 1 and 2 is interpreted to be drawn towards the intended use of the composition. The recitation of an intended use of a known product does not make a claim to the previously known product patentable. 
With respect to the new limitation “wherein the microbial insecticide is in the form of dried solid granules”, as discussed previously, Kim teaches Beauveria bassiana ERL836 as a granular agent ([0026-0027] and figures 3C and 4). As granules are ordinarily defined as “a small hard piece of something” (MacMillan Dictionary), Kim’s “granular agent” is analogous with a “solid granule”. 
Kim does not teach the insecticide in the form of a “dried” solid granule.
Although Kim does not specifically disclose the granular preparation as being “dried”, drying spores of a fungus like Beauveria bassiana is a known means for producing spore powder suitable for field application as shown by Posada-Flórez. Posada-Flórez investigates the effects of drying conditions on the concentration, germination, purity, moisture content, particle size and pathogenicity of two Beauveria bassiana isolates (abstract).
Specifically, Posada-Flórez teaches harvesting the spores as dry powder and drying the cultures at a temperature of 15 ± 4°C in plastic bags (page 3, “Spore harvesting and drying”). Posada-Flórez 
It would therefore be obvious to persons having ordinary skill in the art to have modified the solid granule taught by Kim such that the composition comprises a dried solid granule and to do so would be a use of known technique to improve a similar device in the same way. As discussed above, Kim teaches the Beauveria bassiana ERL836 solid granule (the “base” product; KSR(C)(1)). The prior art contains comparable products dried Beauveria bassiana 9002 and 9005 (KSR(C)(2)). One of ordinary skill in the art could have applied the known improvement in the same way with predictable results as Kim teaches Beauveria bassiana has superior storage ability at room temperature compared to Beauveria bassiana GHA ([0059-0060]) and Posada-Flórez teaches the benefits of drying a Beauveria bassiana product in a room with a temperature of 15 ± 4°C (page 3, right column, paragraph 1). There exists motivation to make this modification as Posada-Flórez teaches that the drying methodology allows for the production of high quality Beauveria bassiana spores (page 11, left column, paragraph 2). This obviousness is based upon the “Use of a known technique to improve similar devices (methods, or products) in the same way” rationale set forth in KSR. See MPEP 2143(I)(C).
Regarding claim 2, as discussed in the previous action, the instant claim is interpreted to be drawn to the intended use of the composition. The intended use does not impart a structural difference on the claimed composition and therefore the claimed composition is not patentably distinguished from the prior art composition for the reasons discussed in claim 1.  
Regarding claim 4, it is interpreted that the instant claim is drawn to a product-by-process. That is, the microbial insecticide in the form of the dried solid granules (the product), is obtained by incubating Beauveria bassiana ERL836 strain (KCCM11506P) in a solid culture medium selected from millet, white rice, wheat bran, Italian millet, sorghum, and a combination thereof (the process). Even though product-by-process claims are limited by and defined by the process, determination of In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Nevertheless, Kim teaches culturing Beauveria bassiana ERL836 in a solid culture medium that preferably contains one of millet, white rice, bran, sorghum, and combinations thereof ([0029-0031, 0058, 006-0063]; claims 5-7).
Regarding claim 5, the limitation “which is suitable for use in soil” is interpreted to be a characteristic of the recited microbial insecticide. As Kim teaches the Beauveria bassiana ERL836 was isolated from natural soil ([0018, 0048]) and teaches a use wherein the Beauveria bassiana ERL836 granule is applied to soil for control of pests (figure 5a), it necessarily has the characteristic of being suitable for use in soil.

Claims 1-2 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR 20150113255 A; machine translation) in view of Posada-Flórez (Journal of Insect Science, 2008, Vol. 8(41), pages 1-13); further in view of Zahn et al. (Journal of Economic Entomology, 2013, Vol. 106(1), pages 64-72). 
The teachings of Kim and Posada-Flórez are set forth above and applied herein. Kim and Posada-Flórez are found to render claims 1-2 and 4-5 obvious.
Regarding claim 6, Kim in view of Posada-Flórez makes obvious the microbial insecticide of claim 1, as discussed above. 
With respect to applying the microbial insecticide to an insect, a habitat thereof, a plant to be protected from the insect, or soil, Kim specifically teaches the application of the microbial insecticide i.e. a habitat of the insect), the seedling (i.e. the plant to be protected from the insect), and to soil ([0041-0042]; claim 3; figure 4). 
With respect to decreasing a number of thrips, Kim in view of Posada-Flórez makes obvious the composition, as discussed above, and Kim teaches using Beauveria bassiana ERL836 to control insect pests ([0039-0041]). Kim teaches that insect pests can be all horticultural pests, water pests, and the like ([0023]). 
Kim does not specifically teach decreasing a number of thrips.
Zahn et al. (hereinafter Zahn) demonstrates the effectiveness of Beauveria bassiana to decrease the number of Scirtothrips citri (citrus thrips) and avocado thrips (abstract). Among the six strains tested by Zahn, each strain was able to reduce the number of citrus thrips by 95% in concentrations ranging from 4.8 x 106 to 9.6 x 108 conidia per ml (table 1) and avocado thrips by 95% in concentrations ranging from 2.0 x 108 to 1.4 x 109 conidia per ml (table 2). Zahn teaches that various strains of Beauveria bassiana have been shown to effectively control other kinds of thrips (page 70, left column, paragraph 1).  
Since Kim teaches that the method of control can be used for all horticultural pests ([0023]) and Zahn teaches that strains of the Beauveria bassiana species are able to decrease the population of multiple types of thrips, it would have been obvious to use the Beauveria bassiana ERL836 in methods of decreasing the number of thrips. And while there exists variability among the efficacy of each Beauveria bassiana strain, the capability to exert this activity is not strain specific. Furthermore, Zahn teaches that this activity is not limited to the two tested thrips species (avocado and citrus) by teaching that strains of Beauveria bassiana have been shown to effectively control Frankliniella occidentalis, Thrips palmi Karny, and Thrips tabaci Lindeman (page 70, left column, paragraph 1). There exists motivation to make this modification as Zahn teaches alternatives to traditional pesticides are desirable to broaden control options in an effort to minimize pesticide resistance and there are a limited number  KSR. See MPEP 2143(I)(G).
Regarding claim 7, the limitation “which is suitable for use in soil” is interpreted to be a characteristic of the recited microbial insecticide. As Kim teaches the Beauveria bassiana ERL836 was isolated from natural soil ([0018, 0048]) and teaches a use wherein the Beauveria bassiana ERL836 granule is applied to soil for control of pests (figure 5a), it necessarily has the characteristic of being suitable for use in soil.

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT C CURRENS whose telephone number is (571)272-0053. The examiner can normally be reached Monday - Thursday: 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/GRANT C CURRENS/Examiner, Art Unit 1651                                                                                                                                                                                                        

/MICHELLE F. PAGUIO FRISING/Primary Examiner, Art Unit 1651